        Case 19-50782-tnw                  Doc 2 Filed 04/19/19 Entered 04/19/19 00:15:04                                Desc Ch 7
                                              First Mtg I/J No POC Page 1 of 3
Information to identify the case:
Debtor 1              Debora M. Painter                                                 Social Security number or ITIN         xxx−xx−9125
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Kentucky
                                                                                        Date case filed for chapter 7 4/18/19
Case number:          19−50782−tnw


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Debora M. Painter

2.      All other names used in the aka Debora Marie Wagner, aka Debora M Gokey,
        last 8 years                aka Debora M Taylor

3.     Address                               212 Moss Circle
                                             Winchester, KY 40391

4.     Debtor's attorney                     Robert T Renfroe                                       Contact phone 606−473−7303
                                             PO Box 280
       Name and address                      Greenup, KY 41144                                      Email: robertrenfroe@mmlkadvantage.com

5.     Bankruptcy trustee                    James D. Lyon                                          Contact phone (859) 252−4148
                                             100 E. Vine #404
       Name and address                      Lexington, KY 40507                                    Email: jdlyonlaw@aol.com

6.     Bankruptcy clerk's office                                                                    Hours open:
                                                                                                    9:00am − 3:00pm, Monday − Friday
                                             US Bankruptcy Court
       Documents in this case may            PO Box 1111                                            Contact phone (859) 233−2608
       be filed at this address. You         Lexington, KY 40588−1111
       may inspect all records filed                                                                Date: 4/19/19
       in this case at this office or
       online at www.pacer.gov.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-50782-tnw                   Doc 2 Filed 04/19/19 Entered 04/19/19 00:15:04                                        Desc Ch 7
                                              First Mtg I/J No POC Page 2 of 3
Debtor Debora M. Painter                                                                                               Case number 19−50782−tnw




7. Meeting of creditors                                         May 28, 2019 at 09:30 AM                                         Location:

   Debtors must attend the meeting to be questioned under       The meeting may be continued or adjourned to a                   Community
   oath. In a joint case, both spouses must attend. Creditors   later date. If so, the date will be on the court docket.         Trust Bank
   may attend, but are not required to do so.
                                                                                                                                 Bldg, Room
                                                                                                                                 529, 100 E
                                                                                                                                 Vine St, 5th
                                                                                                                                 Floor,
                                                                                                                                 Lexington, KY
                                                                                                                                 40507

8. Presumption of abuse                                         The presumption of abuse does not arise.

   If the presumption of abuse arises, you may have the right
   to file a motion to dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the presumption by showing
   special circumstances.


9. Deadlines                                                    File by the deadline to object to discharge or to                Filing
                                                                challenge whether certain debts are                              deadline:
   The bankruptcy clerk's office must receive these             dischargeable:                                                   7/29/19
   documents and any required filing fee by the following
   deadlines.
                                                                You must file a complaint:
                                                                • if you assert that the debtor is not entitled to
                                                                  receive a discharge of any debts under any of the
                                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                                  or

                                                                • if you want to have a debt excepted from discharge
                                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                                You must file a motion:
                                                                • if you assert that the discharge should be denied
                                                                  under § 727(a)(8) or (9).


                                                                                                                                 Filing
                                                                Deadline to object to exemptions:                                deadline: 30
                                                                The law permits debtors to keep certain property as exempt. If   days after the
                                                                you believe that the law does not authorize an exemption         conclusion of the
                                                                claimed, you may file an objection.                              meeting of
                                                                                                                                 creditors


10. Proof of claim                                              No property appears to be available to pay creditors. Therefore, please
                                                                do not file a proof of claim now. If it later appears that assets are available
   Please do not file a proof of claim unless you receive a     to pay creditors, the clerk will send you another notice telling you that you
   notice to do so.                                             may file a proof of claim and stating the deadline.

11. Creditors with a foreign address                            If you are a creditor receiving a notice mailed to a foreign address, you
                                                                may file a motion asking the court to extend the deadlines in this notice.
                                                                Consult an attorney familiar with United States bankruptcy law if you have
                                                                any questions about your rights in this case.

12. Exempt property                                             The law allows debtors to keep certain property as exempt. Fully exempt
                                                                property will not be sold and distributed to creditors. Debtors must file a
                                                                list of property claimed as exempt. You may inspect that list at the
                                                                bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                                                the law does not authorize an exemption that the debtors claim, you may
                                                                file an objection. The bankruptcy clerk's office must receive the objection
                                                                by the deadline to object to exemptions in line 9.

13. Options to Receive Notices served by the                    (1) Anyone can register for the Electronic Bankruptcy Noticing program at
    Clerk by Email Instead of by U.S. Mail                      ebn.uscourts.gov OR (2) Debtors can register for Debtor Electronic
                                                                Bankruptcy Noticing (DeBN) by filing a local form with the Clerk of Court.
                                                                DeBN information and local form are available at
                                                                kyeb.uscourts.gov/debtor−electronic−bankruptcy−noticing−debn. Both
                                                                options are FREE and allows the clerk to quickly send you court−issued
                                                                notices and orders by email.
        Case 19-50782-tnw                Doc 2 Filed 04/19/19 Entered 04/19/19 00:15:04                                   Desc Ch 7
                                            First Mtg I/J No POC Page 3 of 3
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline               page 2
